



Exhibit 10.3


Name: 
[___________]
Number of Restricted Stock Units subject to Award:
[___________]
Date of Grant:
[___________]









GENOCEA BIOSCIENCES, INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units granted by Genocea Biosciences, Inc. (the “Company”) to the
individual named above (the “Grantee”), pursuant to and subject to the terms of
the Genocea Biosciences, Inc. 2014 Equity Incentive Plan (as amended from time
to time, the “Plan”).
1.Grant of Restricted Stock Unit Award. The Company grants to the Grantee on the
date set forth above (the “Date of Grant”) the number of restricted stock units
(the “Restricted Stock Units”) set forth above, giving the Grantee the
conditional right to receive, without payment and pursuant to and subject to the
terms set forth in this Agreement and in the Plan, one share of Stock (a
“Share”) with respect to each Restricted Stock Unit, subject to adjustment
pursuant to Section 7(b) of the Plan in respect of transactions occurring after
the date hereof.
2.    Meaning of Certain Terms. Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan. The
following terms have the following meanings:
(a)
“Beneficiary” means, in the event of the Grantee’s death, the beneficiary named
in the written designation (in a form acceptable to the Administrator) most
recently filed with the Administrator by the Grantee prior to the Grantee’s
death and not subsequently revoked, or, if there is no such designated
beneficiary, the executor or administrator of the Grantee’s estate. An effective
beneficiary designation will be treated as having been revoked only upon receipt
by the Administrator, prior to the Grantee’s death, of an instrument of
revocation in form acceptable to the Administrator.

3.    Vesting; Cessation of Employment.
(a)
Vesting. Unless earlier terminated, forfeited, relinquished or expired,
one-fourth (1/4) of the Restricted Stock Units will vest on each of the first
four (4) anniversaries of the Date of Grant, with the number of Restricted Stock
Units that vested on any such date being rounded down to the nearest whole
Restricted Stock Unit and the Award becoming vested as to one hundred percent
(100%) of the Restricted Stock






--------------------------------------------------------------------------------




Units on the fourth (4th) anniversary of the Date of Grant, subject to the
Grantee remaining in continuous Employment from the Date of Grant through the
applicable vesting date.
(b)
Forfeiture. Automatically and immediately upon the cessation of the Grantee’s
Employment (i) the unvested portion of the Award will terminate and be forfeited
for no consideration, and (ii) the vested portion of the Award, if any, will
terminate and be forfeited for no consideration if the Grantee’s Employment is
terminated in connection with an act or failure to act constituting Cause (as
the Administrator, in its sole discretion, may determine), or such termination
of Employment occurs in circumstances that in the determination of the
Administrator would have entitled the Company and its subsidiaries to terminate
the Grantee’s Employment for Cause.

4.    Delivery of Shares. Subject to Section 5 below, the Company shall, as soon
as practicable upon the vesting of any portion of the Award (but in no event
later than 30 days following the date on which such Restricted Stock Units
vest), effect delivery of the Shares with respect to such vested Restricted
Stock Units to the Grantee (or, in the event of the Grantee’s death following
the vesting of such portion of the Award, to the Grantee’s Beneficiary). No
Shares will be issued pursuant to the Award unless and until all legal
requirements applicable to the issuance or transfer of such Shares have been
complied with to the satisfaction of the Administrator.
5.    Forfeiture; Recovery of Compensation. The Administrator may cancel,
rescind, withhold or otherwise limit or restrict the Award at any time if the
Grantee is not in compliance with all applicable provisions of this Agreement
and the Plan. By accepting, or being deemed to have accepted, the Award, the
Grantee expressly acknowledges and agrees that his or her rights, and those of
any Beneficiary or permitted transferee of the Award, under the Award, including
the right to any Shares acquired under the Award or proceeds from the
disposition thereof, are subject to Section 6(a)(5) of the Plan (including any
successor provision). Nothing in the preceding sentence may be construed as
limiting the general application of Section 10 of this Agreement.
6.    Dividends; Other Rights. The Award may not be interpreted to bestow upon
the Grantee any equity interest or ownership in the Company or any subsidiary
prior to the date on which the Company delivers Shares to the Grantee. The
Grantee is not entitled to vote any Shares by reason of the granting of the
Award or to receive or be credited with any dividends declared and payable on
any Share prior to the date on which any such Share is delivered to the Grantee
hereunder. The Grantee will have the rights of a shareholder only as to those
Shares, if any, that are actually delivered under the Award.
7.    Nontransferability. The Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.
8.    Withholding. The Grantee expressly acknowledges that the vesting or
settlement of the Restricted Stock Units acquired hereunder may give rise to
“wages” subject to withholding. The Grantee expressly acknowledges and agrees
that the Grantee’s rights hereunder, including the right to receive Shares
following the vesting of any portion of the Award, are subject to the
satisfaction of all taxes required to be withheld with respect to the Award.
Unless otherwise determined by the


-2-

--------------------------------------------------------------------------------




Company, the Company shall automatically satisfy these tax withholding
obligations by withholding from the Shares that would otherwise be delivered in
connection with such vesting date a number of Shares having a fair market value
equal to the minimum statutory amount required to be withheld to satisfy such
tax withholding obligations and/or by causing such number of Shares to be sold
in accordance with a sell-to-cover arrangement. The Grantee authorizes the
Company and its subsidiaries to withhold any amounts due in respect of any
required tax withholdings by withholding from the Shares otherwise deliverable
in connection with this Award, by causing such Shares to be sold in accordance
with a sell-to-cover arrangement and/or by withholding from any amounts
otherwise owed to the Grantee. Nothing in this Section 8 shall be construed as
relieving the Grantee of any liability for satisfying his or her tax obligations
relating to the Award.
9.    Effect on Employment. Neither the grant of the Award, nor the issuance of
Shares upon the vesting of the Award, will give the Grantee any right to be
retained in the employ or service of the Company or any of its subsidiaries,
affect the right of the Company or any of its subsidiaries to terminate the
Employment of the Grantee at any time, or affect any right of the Grantee to
terminate his or her Employment at any time.
10.    Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been furnished to the Grantee. By
accepting, or being deemed to have accepted, all or any portion of the Award,
the Grantee agrees to be bound by the terms of the Plan and this Agreement. In
the event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan will control.
11.    Acknowledgements. The Grantee acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument,
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder, and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Grantee.


[Signature page follows.]

The Company, by its duly authorized officer, and the Grantee have executed this
Agreement as of the date first set forth above.
                            
GENOCEA BIOSCIENCES, INC.


By: ______________________________
Name: ___________________________
Title: ______________________________
Agreed and Accepted:


By_______________________________
[_________]


-3-